Citation Nr: 0023780	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1971 to 
September 1973 and from February 1974 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDING OF FACT

There is no competent medical evidence that the veteran's 
current back disorder is due to military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a low back disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for his herniated disc at L5-S1, which resulted 
from an injury sustained during of active military service.  
Specifically, the veteran related that he injured his back by 
attempting some maneuvers suggested by fellow Airborne 
soldiers, such as jumping off the back of a deuce and off 
rigged loads and attempting a three-point landing and roll.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  Service connection for a 
condition may also be granted under 38 C.F.R. § 3.303(b) 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period, and that the condition still exists. The 
evidence must be from a medical professional unless it 
relates to a condition which, under the United States Court 
of Appeals for Veterans Claims' (Court's) prior holdings, lay 
observation is competent to establish the existence of the 
disorder.  If a condition is deemed not to have been chronic, 
service connection may still be granted if the disorder is 
noted during service or a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).

To establish a well-grounded claim for service connection, 
the veteran must submit: (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
in-service disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Epps v. Gober, 126 F.3d 1464, 1467-68 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Service medical records show that the veteran was seen in 
September 1972 for low back pain, a "sore tailbone."  No 
further treatment was noted for any back problem during the 
remainder of the veteran's first period of service.  On his 
September 1973 discharge examination, the veteran's spine and 
musculoskeletal system was normal and no complaints of 
recurrent back pain were noted.  

In March 1974, shortly after his induction into his second 
period of service, the veteran was seen for back pain.  
Muscle spasm, right side, L4, was diagnosed.  He was seen 
again for back pain twice in May and once in June 1974.  June 
1974 spine X-rays were negative.  Slight lumbar tenderness 
was noted.  No diagnosis was assigned.  On a July 1974 
examination, the veteran's spine and musculoskeletal system 
were normal and no complaints of recurrent back pain were 
noted.  The veteran did not seek treatment for a back 
condition during the last four months of service.  He 
indicated in an October 1974 statement of medical condition 
that there was no change in his condition since the July 1974 
examination.  In a statement in a May 1999 VA Form 9, the 
veteran contended that his October 1974 statement should be 
construed to mean that his chronic back problem still 
existed.

Private treatment records from September 1989 to April 1991 
establish that the veteran was treated for complaints of 
recurrent low back pain.  The physician noted assessment of 
radiculopathy.  No assignment of any other diagnosis is 
noted, but it is noted that these private clinical records 
are difficult to read.  A report of electrodiagnostic studies 
submitted in January 1998 disclosed no abnormality.

In a March 1998 statement, J.L.F. states that she knew the 
veteran during service in 1974 and worked with him after 
discharge.  J.L.F. also states that she noticed "later," 
after the veteran's service discharge, that the veteran had 
severe back pain that prevented him from working at times. 

The veteran submitted a copy of his Social Security Earnings 
Statement, which reflects sporadic earnings from 1974 to 
1997.

The evidence establishes that the veteran experienced back 
pain and spasms in service, on at least several occasions.  
The evidence also establishes that the veteran has received 
treatment for recurrent low back pain since service.  The 
veteran states that a herniated disc has been diagnosed.  
However, the only evidence that the veteran has continued to 
have recurrent low back pain since 1991, and the only 
evidence as to the diagnosis assigned to the veteran's 
recurrent back pain, are the veteran's own statements.  
Moreover, there is no competent medical evidence or opinion 
that establishes a nexus, or link between back pain treated 
from 1989 to 1991 and the veteran's active service in the 
1970's.  

The veteran contends that the statement from J.L.F. supports 
his claim.  While that statement does tend to support the 
veteran's claim, J.L.F.'s statement does not establish when 
she first personally observed that the veteran had complaints 
of back pain, nor does her statement reflect when she most 
recently observed that the veteran had complaints of back 
pain.  Moreover, although J.L.F.'s statements reflect her 
personal observations that the veteran had complaints of back 
pain, J.L.F. is a lay person, and there is no evidence that 
she had medical expertise or knowledge of the veteran's back 
disorder to establish the etiology, onset, or diagnosis of 
the claimed back disorder during the period of her personal 
observation of the veteran.  

As the veteran has been informed, including by a statement of 
the case issued in March 1999, lay persons are not competent 
to offer opinions that require medical expertise, such as the 
etiology or diagnosis of complaints of back pain, alleged to 
be symptomatic of back disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of medical evidence of a nexus or relationship 
between a current back disorder and the veteran's service, 
the Board finds the veteran has not submitted a well-grounded 
claim for service connection.  His claim must be denied on 
this basis.

In his February 1999 Notice of Disagreement, the veteran 
indicated that he would like to be scheduled for a VA 
examination and, in his VA Form 9, he asked 
that an independent radiologist re-read his June 1974 X-rays.  
Because the veteran failed to meet his initial burden of 
submitting a well-grounded claim, as the RO noted in its 
March 1999 statement of the case, VA has no duty to assist 
the veteran in developing the facts of his claim.  See Epps, 
126 F.3d at 1468.  

As the Board is not aware of the existence of additional 
available evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
emphasizes to the veteran that in order to well ground his 
claim there must be medical evidence of a nexus or link 
between the current disorder and his military service.


ORDER

Service connection for a low back disorder is denied as not 
well grounded.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

